DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-23 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY DEVICE HAVING REFLECTION LAYERS WITH DIFFERENT REFRACTIVE INDEXES.

Claim Objections
Claims 1, 5 and 7 are objected to because of the following informalities:  
Claims 1 and 7 recite the limitation “second optical refraction index”, while the rest of claims recite it as “refractive index”.  Examiner interprets it as “refractive index”. 
Claim 5 recites the limitation “1st and 2nd refractive layer” recited in claim 1, while claim 1 recites the limitation “1st and 2nd refraction layer”.  Examiner interprets it as “refraction layer”.  	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0278899 A1) in view of Kim et al. (US 2017/0179437 A1).
	As to claim 1, Yang teaches a display device (Yang, Abs., a “flexible display device”) comprising: 
	a substrate (Yang, FIG. 18D, [0098], “base layer SUB”) having a light emission area (Yang, FIG. 18D, [109], “light emitting areas PXA-R, PXA-G and PXA-B”); 
	a light emitting element layer (Yang, FIG. 18D, [0109], the layer of “DP-OLED”) comprising a light emitting element (Yang, FIG. 18D, [0109], “organic light emitting layer EML”) on the light emission area (Yang, FIG. 18D, [109], “light emitting areas PXA-R, PXA-G and PXA-B”); and 
	a sensing layer (Yang, FIG. 18D, [0133], the layer comprising “sensing parts SP1-L”) on (Yang, see FIG. 18D) the light emitting element layer (Yang, FIG. 18D, [0109], the layer of “DP-OLED”) and comprising: 
	a sensing electrode (Yang, FIG. 18D, [0133], “sensing parts SP1-L”) having a first opening (Yang, FIG. 18D, [0134], Examiner interprets the “touch openings TS-OP” as the 1st openings) overlapping (Yang, see FIG. 18D) the light emission area (Yang, FIG. 18D, [109], “light emitting areas PXA-R, PXA-G and PXA-B”); 
nd touch insulation layer TS-IL2” as the 1st refraction layer) directly on (Kim, see FIG. 18D) the sensing electrode (Yang, FIG. 18D, [0133], “sensing parts SP1-L”).
	Yang fails to explicitly teach the 1st refraction layer having a second opening overlapping the light emission area; and a second refraction layer on the light emitting element layer and the first refraction layer, a first optical refractive index of the first refraction layer being less than a second optical refraction index of the second refraction layer.
	However, Kim teaches the concepts of the 1st refraction layer having a second opening (Kim, FIG. 8, [0100], Examiner interprets the openings defined by “partitions 801a and 810b” through which “lights 891a 891b 891c” travel as the 2nd opening) overlapping the light emission area (Kim, see FIG. 8); and 
	a second refraction layer (Kim, FIG. 8, [0100]-[0101], Examiner interprets the layer comprising the “adhesive material in the region 890” and “2nd substrate 200” as the 2nd refraction layer) on (Kim, see FIG. 8) the light emitting element layer (Kim, FIG. 8, [0101], “organic light emitting layer 140”) and the first refraction layer (Kim, FIG. 8, [0100], the layer of “partitions 810a and 810b”), a first optical refractive index of the first refraction layer (Kim, FIG. 8, [0100], the layer of “partitions 810a and 810b”) being less than (Kim, FIG. 8, [0100], “a refractive index of the partitions 810a and 810b may be smaller than that of the adhesive material in the region 890”) a second optical refraction index of the second refraction layer (Kim, FIG. 8, [0100]-[0101], the layer comprising the “adhesive material in the region 890” and “2nd substrate 200”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “2nd touch insulation layer TS-IL2” to be configured as “partitions 810a and 
 As to claim 2, Kim teaches the display device according to claim 1, wherein the light emitting element layer (Kim, FIG. 8, [0101], “organic light emitting layer 140”) further comprises a pixel defining layer (Kim, FIGS. 2 and 8, [0064], “bank 130 defining an emission region”) having a third opening (Kim, see FIG. 8, Examiner interprets the opening defined by “banks 130” as the 3rd opening) defining the light emission area (Kim, see FIG. 8), and wherein the light emitting element (Kim, FIG. 8, [0101], “organic light emitting layer 140”) is positioned in the third opening (Kim, see FIG. 8, the opening defined by “banks 130”).  Examiner renders the same motivation as in claim 1.
As to claim 3, Kim teaches the display device according to claim 2, wherein the light emitting element (Kim, FIG. 8, [0101], “organic light emitting layer 140”) comprises a first electrode (Kim, FIGS. 2 and 8, [0064], “1st electrode 120”), a light emitting layer (Kim, FIGS. 2 and 8, [0064], “light emitting layer 140”), and a second electrode (Kim, FIGS. 2 and 8, [0064], “2nd electrode 150”) that are sequentially stacked (Kim, FIGS. 2 and 8, [0064], “interposed between”).  Examiner renders the same motivation as in claim 1.
As to claim 4, Yang in view of Kim teaches the display device according to claim 2, wherein the second opening (Kim, FIG. 8, [0100], the openings defined by “partitions 801a and 810b” through which “lights 891a 891b 891c” travel) is greater in size than the third opening and is less in size than the first opening (Kim, FIG. 8, [0072] “a low refractive index reversed taper structure formed, or located, on the second substrate or upper substrate will be referred to as a partition. The partition is disposed to correspond to an emission region or pixel region of the first substrate (lower substrate). The partition may be formed from a negative photoresist. When the rd opening} < “the openings defined by “partitions 801a and 810b” through which “lights 891a 891b 891c” travel” {2nd opening} < the “touch openings TS-OP” {1st opening}).  Examiner renders the same motivation as in claim 1.
	As to claim 9, Yang in view of Kim teaches the display device according to claim 1, wherein the second opening (Kim, FIG. 8, [0100], the openings defined by “partitions 801a and 810b” through which “lights 891a 891b 891c” travel) has a planar shape different from (Yang, FIG. 18D, [0187], “the plurality of light emitting areas PXA and the plurality of transmission openings BM-OP' may have shapes different from each other”) a planar shape of the first opening (Yang, FIG. 18D, [0134], the “touch openings TS-OP”).  Examiner renders the same motivation as in claim 1.
	As to claim 12, Yang teaches the display device according to claim 1, wherein the substrate (Yang, FIG. 18D, [0098], “base layer SUB”) comprises pixel areas (Yang, FIG. 18D, [0182], the area corresponding to “OLED”), and wherein each of the pixel areas (Yang, FIG. 18D, [0182], the area corresponding to “OLED”) comprises the light emission area (Yang, FIG. 18D, [0182], the area corresponding to the “organic light emitting layer EML”).
	As to claim 18, Yang in view of Kim teaches a display device (Yang, Abs., a “flexible display device”) comprising: 
	a substrate (Yang, FIG. 18D, [0098], “base layer SUB”) having a light emission area (Yang, FIG. 18D, [0182], the area corresponding to the “organic light emitting layer EML”); 

	an anti-reflection layer (Yang, FIG. 18D, [0086], “touch sensing layer TS-R”) on the light emitting element layer (Yang, FIG. 18D, [0109], the layer of “DP-OLED”) and comprising: 
	a light transmission layer (Yang, FIG. 18D, [0182], the layer comprising “opening TS-OP” and “color filter CF”) comprising a color filter (Yang, FIG. 18D, [0182], “color filter CF”) overlapping (Yang, see FIG. 18D) the light emission area (Yang, FIG. 18D, [0182], the area corresponding to the “organic light emitting layer EML”); 
	a first refraction layer (Yang, FIG. 18D, [0182], Examiner interprets the layer of “2nd touch insulation layer TS-IL2” as the 1st refraction layer) on the light transmission layer (Yang, FIG. 18D, [0182], the layer comprising “opening TS-OP” and “color filter CF”) and having an opening (Yang, FIG. 18D, [0182], “opening IL2-OP”) overlapping (Yang, see FIG. 18D) the light emission area (Yang, FIG. 18D, [0182], the area corresponding to the “organic light emitting layer EML”); and 
	a second refraction layer (Kim, FIG. 8, [0100]-[0101], Examiner interprets the layer comprising the “adhesive material in the region 890” and “2nd substrate 200” as the 2nd refraction layer) on the light transmission layer (Yang, FIG. 18D, [0182], the layer comprising “opening TS-OP” and “color filter CF”) and the first refraction layer (Yang, FIG. 18D, [0182], the layer of “2nd touch insulation layer TS-IL2”), and wherein a first optical refractive index of the first refraction layer (Kim, FIG. 8, [0100], the layer of “partitions 810a and 810b”) is less than (Kim, FIG. 8, [0100], “a refractive index of the partitions 810a and 810b may be smaller than that of the adhesive nd substrate 200”).  Examiner renders the same motivation as in claim 1.
 
Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0278899 A1) in view of Kim et al. (US 2017/0179437 A1) and Park et al. (US 2016/0087245 A1).
	As to claim 5, Yang in view of Kim fails to explicitly teach the display device according to claim 1, wherein a second optical refractive index of the second refractive layer is greater than the first optical refractive index of the first refractive layer by 0.2 to 0.4. 
	However, Park teaches the concept that a second optical refractive index (Park, FIG. 2, [0051], “refractive index of about 1.5 to about 2.5”) of the second refractive layer (Park, FIG. 2, [0051], “1st filler 210”) is greater than the first optical refractive index (Park, FIG. 2, [0056], “refractive index of 1.0 to about 1.4”) of the first refractive layer (Park, FIG. 2, [0051], “2nd filler 220”) by 0.2 to 0.4 (Park, FIG. 2, [0051], {1.0~1.4} < {1.5~2.5} by 0.2 to 0.4).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the refractive indexes of “partitions 801a and 810b” and “adhesive material in the region 890” and “2nd substrate 200” taught by Kim to be 1.0~1.4 and 1.5~2.5, as taught by Park, in order to provide that “the first filler 210 that has a high refractive index may be disposed on the first aperture 122 of the pixel defining layer 120 and the second filler 220 that has a low refractive index may be disposed in other areas. Accordingly, light propagating sidewardly from the organic light emitting layer 130 may be reflected off the first and second inclined surfaces 212 
As to claim 6, Park teaches the display device according to claim 5, wherein each of the first refraction layer (Park, FIG. 2, [0051], “2nd filler 220”) and the second refraction layer (Park, FIG. 2, [0051], “1st filler 210”) comprises at least one of an acryl resin (Park, [0052]-[0053], “first filler 210 may be … poly methyl methacrylate (PMMA) or an alloy thereof”), an epoxy resin, a phenolic resin, a polyamide resin, and a polyimide resin (Park, [0057], “second filler 220 may include an acrylic, a polyimide, a polyamide, or an alloy thereof, as examples”).  Examiner renders the same motivation as in claim 5.
As to claims 20-21, they recite the similar limitations as in claims 5-6, respectively, and Park teaches them.  Examiner renders the same motivation as in claim 5.  Please see claims 5-6 for detailed analysis.

Claims 7-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0278899 A1) in view of Kim et al. (US 2017/0179437 A1), Park et al. (US 2016/0087245 A1) and Youn et al. (US 2020/0035769 A1).
As to claim 7, Kim teaches the display device according to claim 5, wherein the first refraction layer (Kim, FIG. 8, [0100], the layer of “partitions 810a and 810b”) has a first side surface (Kim, FIG. 8, [0101], Examiner interprets the side surfaces on which “lights 891a and 891b travel” as the 1st side surface) inclined with respect to (Kim, see FIG. 8) an upper surface of the light emitting element layer (Kim, FIG. 8, [0101], “organic light emitting layer 140”) at the second opening (Kim, FIG. 8, [0100], the openings defined by “partitions 801a and 810b” through which “lights 891a 891b 891c” travel).  Examiner renders the same motivation as in claim 1.

However, Youn teaches the concept that a first inclination angle of the first side surface is within a range of 60 to 85 degrees (Youn, see FIG. 4B, [0121], “4th angle θ4 ranging from 60˚ to 75˚”), and wherein the first inclination angle (Youn, see FIG. 4B, [0121], “4th angle θ4 ranging from 60˚ to 75˚”) increases as a difference between the first optical refractive index of the first refraction layer and the second optical refraction index of the second refraction layer increases (Youn, e.g., claim 7, “the first angle is 45˚ or more and less than 48˚, and the refractive index of the light path change structure is 1.05 or more and 1.15 or less, or the first angle is 48˚ or more and less than 52˚, and the refractive index of the light path change structure is 1.15 or more and 1.25 or less, or the first angle is 52˚ or more and 55˚ or less, and the refractive index of the light path change structure is 1.25 or more and 1.35 or less”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the inclination angle and the refractive indexes of “partitions 801a and 810b” and “adhesive material in the region 890” and “2nd substrate 200” taught by Kim to obey the relationship recited in claim 7, as taught by Youn, in order to provide “a display device that can prevents image distortion or light spread from occurring” (Youn, [0007]).
As to claim 8, Youn teaches the display device according to claim 7, wherein the first refractive layer has a thickness of 1 µm to 3 µm (Youn, FIG. 4B, [0116], “if the bottom surface 92 of the light path change structure 9 is spaced apart from the end of the second portion 82 by exceeding 1.5 µm …”), and wherein the thickness is reduced as the first inclination angle increases th spaced distance D4”.  The “spaced distance” is virtually 0 in FIG. 2 when the inclination angle is smaller, then it increases – thus the thickness is reduced – as the inclination angle increases).  Examiner renders the same motivation as in claim 7.
As to claim 22, it recites the similar limitations as in claim 7, and Kim in view of Youn teaches them.  Examiner renders the same motivation as in claim 7.  Please see claim 7 for detailed analysis.
As to claim 23, it recites the similar limitations as in claim 8, and Youn teaches them.  Examiner renders the same motivation as in claim 7.  Please see claim 8 for detailed analysis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0278899 A1) in view of Kim et al. (US 2017/0179437 A1) and Kanaya (US 2017/0179211 A1).
As to claim 10, Yang in view of Kim fails to explicitly teach the display device according to claim 9, wherein the first opening has a planar shape of a rhombus, and wherein the second opening has a planar shape of a circle.
However, Kanaya teaches the concept that the first opening has a planar shape of a rhombus, and wherein the second opening has a planar shape of a circle (Kanaya, e.g., see FIGS. 7A-7B).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the planar shapes of the openings to be Rhombus and circle, as taught by Kanaya, in order to provide that “display quality such as color balance of an image do not very even if a viewing angle or an arrangement angle of a screen is changed” (Kanaya, [0006]).

Allowable Subject Matter
Claims 11, 13-17 and 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 11, the closest known prior art, i.e., Yang et al. (US 2017/0278899 A1), Kim et al. (US 2017/0179437 A1), Park et al. (US 2016/0087245 A1), Youn et al. (US 2020/0035769 A1), Kanaya (US 2017/0179211 A1), Sun (US 2020/0185652 A1), An (US 2016/0103516 A1), Yamauchi (US 2004/0160165 A1), Matsushima (US 2012/0091441 A1) and Choi et al. (US 2015/0008399 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein a size of the second opening is based on a color of light emitted from the light emitting element”.
	As to claim 13, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a third refraction layer on the light transmission layer and comprising a fourth opening overlapping the light emission area; and a fourth refraction layer on the light transmission layer and the third refraction layer, and wherein a third optical refractive index of the third refractive layer is less than a fourth optical refractive index of the fourth refractive layer”.
As to claims 14-17, they directly or indirectly depend from claim 13, and are allowable at least for the same reason above.
As to claim 19, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with wherein the color filter covers the black matrix, and wherein the first refraction layer is directly on the color filter”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Sun (US 2020/0185652 A1) teaches the concept of “a first optical refractive index of the first refraction layer being less than a second optical refraction index of the second refraction layer” (Sun, see FIGS. 4-8); (2) An (US 2016/0103516 A1) teaches the concept of “a sensing electrode having a first opening overlapping the light emission area” (An, see FIG. 1); (3) Yamauchi (US 2004/0160165 A1) teaches the concept that “the light emitting element layer further comprises a pixel defining layer having a third opening defining the light emission area” (Yamaguchi, see FIG. 7D); (4) Matsushima (US 2012/0091441 A1) teaches the concept that “the 1st inclination angle increases as a difference between the 1st optical refractive index of the first refraction layer and the 2nd optical refraction index of the 2nd refraction layer increases” (Matsushima, see FIG. 6); and (5) Choi et al. (US 2015/0008399 A1) teaches the concept that “a first inclination angle of the first side surface is within a range of 60 to 85 degrees” (Choi, see FIG. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jan. 28, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***